As filed with the Securities and Exchange Commission on November 25, 2009 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SIGMA DESIGNS, INC. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Blvd. Milpitas, California 95035 (408) 262-9003 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) THINH Q. TRAN President and Chief Executive Officer Sigma Designs, INC. 1778 McCarthy Blvd. Milpitas, CA 95035 (408) 262-9003 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: JAMES J. MASETTI, ESQ. Pillsbury Winthrop Shaw Pittman LLP 2475 Hanover Street Palo Alto, California 94304 (650) 233-4500 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 426(e) under the Securities Act, check the following box. o If this Form is a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock, no par value 3,931,352 $11.20 $44,031,142 $2,457 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(c) based upon the average of the high and low prices of the Company’s Common Stock on the Nasdaq National Market on November 20, The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as t he Commission, acting pursuant to said section 8(a), may determine. Subject to Completion, Dated November 25, 2009 PROSPECTUS 3,931,352 Shares SIGMA DESIGNS, INC. Common Stock The selling shareholders identified in this prospectus may sell from time to time up to 3,931,352 shares of our common stock.We are not selling any securities under this prospectus and will not receive any of the proceeds from the sale of shares by the selling security holders. Our common stock is traded on the Nasdaq Global Market under the symbol “SIGM.” The last reported sale price of our common stock on the Nasdaq Global Market on November 24, 2009 was $11.74 per share. Investing in our common stock involves a high degree of risk. You should carefully read and consider the “Risk Factors” beginning on page2. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 3 Forward-Looking Statements 18 Proceeds from the Offering 19 Selling Shareholders 19 Plan of Distribution 22 Legal Matters 24 Experts 24 Where You Can Find More Information 24 Documents Incorporated by Reference 24 POWER OFATTORNEY II-3 ABOUT THIS PROSPECTUS You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide information or to make representations not contained in this prospectus. This prospectus is neither an offer to sell nor a solicitation of an offer to buy any securities other than those registered by this prospectus, nor is it an offer to sell or a solicitation of an offer to buy securities where an offer or solicitation would be unlawful. Neither the delivery of this prospectus, nor any sale made under this prospectus, means that the information contained or incorporated by reference in this prospectus is correct as of any time after the date of this prospectus. You should read this prospectus together with the additional information described under the heading “Where You Can Find More Information.” PROSPECTUS SUMMARY This summary highlights information contained elsewhere or incorporated by reference into this prospectus. Because it is a summary, it does not contain all of the information that you should consider before investing in our securities. You should read this entire prospectus carefully, including the section entitled “Risk Factors” and the documents that we incorporate by reference into this prospectus, before making an investment decision. Unless the context requires otherwise, in this prospectus and the information incorporated herein by reference, the terms “Sigma,” “we,” “us” and “our” refer to Sigma Designs, Inc., a California corporation. References to “selling security holders” refer to the stockholders listed herein under the heading “Selling Security Holders” on page 19, who may sell shares from time to time as described in this prospectus. SIGMA DESIGNS, INC. We are a leading fabless provider of highly integrated system-on-chip, or SoC, solutions that are used to deliver multimedia entertainment throughout the home.We currently offer four distinct technologies that we market as separate product lines: media processors, VXP video image processing, Ultra-wideband devices and Z-Wave devices.Each of these technologies also contributes to our fully integrated SoC offerings. On November 10, 2009, we acquired CopperGate Communications Ltd. CopperGate is a leading provider of silicon-based modem solutions enabling distribution of broadband digital content over all three types of wires in the home: coax, phone and power. CopperGate solutions are deployed by service providers such as AT&T enabling the delivery of HDTV, VoIP and fast Internet services.
